EXHIBIT 10.1

Customer No.

Loan No.

 

RBC Centura Bank  

Commercial Promissory Note

(UNSD – F&V)

$15,000,000.00   Raleigh, North Carolina   December 19, 2007 Original Loan  

FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to RBC CENTURA BANK (“Bank”), or order, the sum of Fifteen Million
Dollars ($15,000,000.00), or so much thereof as shall have been disbursed from
time to time and remains unpaid, together with interest at the rate and payable
in the manner hereinafter stated. Principal and interest shall be payable at any
banking office of Bank in the city or town indicated above, or such other place
as the holder of this Note may designate.

Article I. Interest Rate.

Section 1.1. Rate of Accrual. Interest will accrue on the unpaid principal
balance at the rate set forth in Section 1.2.1. until demand by Bank for payment
of this Note. Interest will accrue on any unpaid balance owing under this Note,
whether principal, interest, fees, premiums, charges or costs and expenses,
after demand at the rate set forth in Section 1.2.2. All accrual rates of
interest under this Note will be contract rates of interest, whether a
pre-default rate or a default rate, and references to contract rates in any loan
documents executed and delivered by Borrower or others to Bank in connection
with this Note shall be to such contract rates.

Section 1.2. Interest Rates.

1.2.1. Pre-Default Rate. Subject to the provisions of Section 1.2.2. below,
interest payable on this Note per annum will accrue at 81 basis points over the
LIBOR Base Rate. The “LIBOR Base Rate” is the London Interbank Offer Rate for
United States Dollars for a term of one month which appears on Telerate Page
3750, Bloomberg Professional Screen BBAM (or any generally recognized successor
method or means of publication) as of 11:00 a.m., London time, two (2) London
business days prior to the day on which the rate will become effective. The rate
for the first month or part thereof will initially become effective on the date
of the Note as shown on the face hereof. Thereafter, the rate will change and a
new rate will become effective on the first calendar day of each succeeding
month. If for any reason the London Interbank Offer Rate is not available, then
the “LIBOR Base Rate” shall mean the rate per annum which banks charge each
other in a market comparable to England’s Eurodollar market on short-term money
in U.S. Dollars for an amount substantially equivalent to the principal amount
due under this Note as determined at 11:00 A.M., London time, two (2) London
business days prior to the day on which the rate will become effective, as
determined in the Bank’s sole discretion. Bank’s determination of such interest
rate shall be conclusive, absent manifest error.

1.2.2. Default Rate. Upon the nonpayment of any payment of interest described
herein, Bank, at its option and without demanding payment of this Note, may
accrue interest on such unpaid interest at a rate per annum (“Default Rate”)
equal to the lesser of the maximum contract rate of interest that may be charged
to and collected from Borrower on the loan evidenced by this Note under
applicable law or five percent (5.0%) plus the pre-default interest rate
otherwise applicable hereunder, as set forth in Section 1.2.1. After demand for
payment, interest will accrue on the unpaid principal of this Note, any accrued
but unpaid interest and all fees, premiums, charges and costs and expenses owing
hereunder at the Default Rate until this Note is paid in full, whether this Note
is paid in full pre-judgement or post-judgement.

1.2.3. Variable Rate; Calculation of Interest.

1.2.3.1. Variable Rate. This is a variable rate note. Any change in the rate of
interest payable under this Note will equal the change in the variable rate
index to which such rate is tied, but the rate at which

 

1



--------------------------------------------------------------------------------

interest accrues under this Note shall never exceed the maximum contract rate
which may be charged to and collected from Borrower on the loan evidenced by
this Note under applicable law. Bank shall have no obligation to notify Borrower
of adjustments in the rate of interest payable under this Note. Adjustments to
the rate of interest will be effective on the date of change in the variable
rate index.

1.2.3.2. Calculation of Interest. All interest payable under this Note shall be
calculated on the basis of the actual number of days elapsed and a year of three
hundred sixty (360) days. In computing the number of days during which interest
accrues, the day on which funds are initially advanced shall be included
regardless of the time of day such advance is made, and the day on which funds
are repaid shall be included unless repayment is credited prior to close of
business. Payments in federal funds, immediately available in the place
designated for payment, received by Bank prior to 2:00 p.m. local time at said
place of payment, shall be credited as if received prior to close of business on
the day the funds are immediately available; while other payments, at the option
of Bank, may not be credited until such payments are immediately available to
Bank, in federal funds, in the place designated for payment, prior to 2:00 p.m.
local time at said place of payment on a day on which Bank is open for business.

Article II. Payment Terms.

Section 2.1. Interest Payment Terms. Interest shall be payable with principal
and the payment set forth in Section 2.2 below includes both principal and
interest.

Section 2.2. Principal Payment Terms. Principal and interest shall be payable on
the earlier of DEMAND or December 20, 2009.

Section 2.3. Prepayment. This Note may be prepaid in whole, or in part in
multiples of $1,000,000.00, at any time without any prepayment premium.

Section 2.4. Application of Payments. All payments made on this Note shall be
applied first to payment of all late fees, charges, premiums and costs and
expenses due but unpaid under this Note, then to accrued but unpaid interest and
finally to principal, in the inverse order of the payment dates therefor, unless
Bank determines in its sole discretion to apply payments in a different order or
applicable law requires a different application of payments. The partial
prepayment of this Note, if permitted, shall not result in a payment holiday or
any other deferral of any regularly scheduled payments under this Note, all of
which shall be made as and when the same are scheduled to be paid.

Article III. Security.

This Note is unsecured except for (1) any security documents and other
supporting obligations which reference that they secure this Note, (2) any
security documents and other supporting obligations which reference that they
secure all indebtedness or other obligations owing from time to time by Borrower
to Bank, and (3) any security documents and other supporting obligations which
reference that they secure all indebtedness from time to time owing by Borrower
to Bank other than consumer credit as defined under the Federal Reserve Board’s
Regulation Z (Truth-in-Lending)(12 CFR 226 et. Seq.) (“security documents”).

Article IV. Default.

Section 4.1. Late Charges and Expenses. Borrower agrees to pay, upon demand by
Bank, for each payment past due for fifteen (15) or more calendar days, a late
charge in an amount equal to the lesser of (1) four percent (4%) of the amount
of the payment past due, or (2) the maximum percentage of the payment past due
permitted by applicable law, or the maximum amount if not expressed as a
percentage. If this Note is not paid in full whenever it becomes due and
payable, Borrower agrees to pay all costs and expenses of collection, including
reasonable attorneys’ fees.

Section 4.2. Demand Obligation. This Note is payable on demand by Bank and there
are no conditions precedent to Bank’s right to demand payment of this Note, in
whole or in part, at any time or from time to time, without prior notice, until
the entire unpaid balance outstanding under this Note, including principal,
interest, fees, premiums, charges or costs and expenses, is paid in full; and,
there are no conditions precedent to Bank exercising any of and all of its other
rights and remedies under this Note and the other loan documents, as well as any
additional rights and remedies it may have at law and it may have in equity, to
recover full payment.

 

2



--------------------------------------------------------------------------------

Article V. Miscellaneous.

Section 5.1. Use and Application of Terms. To the end of achieving the full
realization by Bank of its rights and remedies under this Note, including
payment in full of the loan evidenced hereby, in using and applying the various
terms, provisions and conditions in this Note, the following shall apply:
(1) words in the masculine gender mean and include correlative words of the
feminine and neuter genders and words importing the singular numbered meaning
include the plural number, and vice versa; (2) words importing persons include
firms, companies, associations, general partnerships, limited partnerships,
limited liability partnerships, limited liability limited partnerships, limited
liability companies, trusts, business trusts, corporations and legal entities,
including public and quasi-public bodies, as well as individuals; (3) the term
“Note” refers to this Commercial Promissory Note, the term “loan document”
refers to this Note, the Commitment Letter (if any), the Loan Agreement (if any)
and any security documents and other documents and agreements executed and
delivered to Bank or others on Bank’s behalf in connection with this Note, and
the term “Borrower” refers to all signatories of this Note collectively and
severally, as the context of this Note requires, and all signatories of this
Note shall be and the same are jointly and severally liable hereunder; (4) as
the context requires, the word “and” may have a joint meaning or a several
meaning and the word “or” may have an inclusive meaning or an exclusive meaning;
(5) the term “subsidiary” means any registered organization or other
organization (i) the majority (by number of votes) of the outstanding voting
interests of which is at the time owned or controlled by Borrower, or by one or
more subsidiaries of Borrower, or Borrower and one or more subsidiaries of
Borrower, or (ii) otherwise controlled by or within the control of Borrower or
any subsidiary; (6) the Commitment Letter (if any) and any other loan documents
shall be applied and construed in harmony with each other to the end that Bank
is ensured repayment of the loan evidenced by this Note in accordance with the
terms of this Note and such other loan documents, and this Note and the other
loan documents shall not be applied, interpreted and construed more strictly
against a person because that person or that person’s attorney drafted this Note
or any of the other loan documents; (7) Bank does not intend to and shall not
reserve, charge or collect interest, fees or charges hereunder in excess of the
maximum rates or amounts permitted by applicable law and if any interest, fees
or charges are reserved, charged or collected in excess of the maximum rates or
amounts, it shall be construed as a mutual mistake, appropriate adjustments
shall be made by Bank and to the extent paid, the excess shall be returned to
the person making such a payment; and (8) wherever possible each provision of
this Note shall be interpreted and applied in such manner as to be effective and
valid under applicable law, but if any provision of this Note shall be
prohibited or invalid under such law, or the application thereof shall be
prohibited or invalid under such law, such provision shall be ineffective to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Note, or the application
thereof shall be in a manner and to an extent permissible under applicable law.

Section 5.2. Documentary and Intangibles Taxes. To the extent not prohibited by
law and notwithstanding who is liable for payment of the taxes and fees,
Borrower shall pay, on Bank’s demand, all intangible personal property taxes,
documentary stamp taxes, excise taxes and other similar taxes assessed, charged
or required to be paid in connection with the loan evidenced by this Note, or
any extension, renewal or modification of such loan, or assessed, charged or
required to be paid in connection with any of the loan documents.

Section 5.3. Maintenance of Records by Bank. Bank is authorized to maintain,
store and otherwise retain the loan documents in their original, inscribed
tangible forms or records thereof in an electronic medium or other non-tangible
medium which permits such records to be retrieved in perceivable forms.

Section 5.4. Right of Set-off; Recoupment. Upon demand by Bank for payment of
this Note, Bank is authorized and empowered to apply to the payment hereof, any
and all money deposited in Bank in the name of or to the credit of Borrower,
without advance notice, and is authorized to offset any obligation of Bank to
Borrower to the payment hereof and is authorized to exercise its rights of
recoupment relative to Borrower.

Section 5.5. Waiver. Borrower waives presentment, demand, protest and notice of
dishonor, waives any rights which it may have to require Bank to proceed against
any other person or property, agrees that without notice to any person and
without affecting any person’s liability under this Note, Bank, at any time or
times, may grant extensions of the time for payment or other indulgences to any
person or permit the renewal, amendment or modification of this Note or any
other agreement executed and delivered by any person in connection with this
Note, or permit the substitution, exchange or release of the security (if any)
for this Note and may add or release any person primarily or secondarily liable,
and agrees that Bank may apply all moneys made available to it from any part of
the proceeds from the disposition of the security (if any) for this Note either
to this Note or to any other obligation of Borrower to

 

3



--------------------------------------------------------------------------------

Bank, as Bank may elect from time to time. No act or inaction of Bank under this
Note shall be deemed to constitute or establish a “course of performance or
dealing” that would require Bank to so act or refrain from acting in any
particular manner at a later time under similar or dissimilar circumstances.

Section 5.6. Jury and Jurisdiction. This Note shall be governed by and construed
in accordance with the substantive laws of the State of North Carolina,
excluding, however, the conflict of law and choice of law provisions thereof.
Borrower, to the extent permitted by law, waives any right to a trial by jury in
any action arising from or related to this Note.

Section 5.7. Successors and Assigns. This Note shall apply to and bind
Borrower’s and Bank’s heirs, personal representatives, successors and assigns.
All references in this Note to Bank shall include the holder hereof and this
Note shall inure to the benefit of any holder, its successors and assigns.
Borrower acknowledges that Customer Numbers and Loan Numbers may be added to
this Note after execution and delivery of this Note by Borrower and if there is
a section denoted “BANK USE ONLY”, the information under such section may also
be completed by Bank after execution and delivery of this Note. In addition, in
the event the date of this Note is omitted, Borrower consents to Bank inserting
the date.

Section 5.8. Anti-Money Laundering and Anti-Terrorism. Borrower represents,
warrants and covenants to Bank as follows: (1) Borrower (a) is not and shall not
become a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) does not engage
in and shall not engage in any dealings or transactions prohibited by Section 2
of such executive order, and is not and shall not otherwise become associated
with any such person in any manner violative of Section 2, (c) is not and shall
not become a person on the list of Specially Designated Nationals and Blocked
Persons, and (d) is not and shall not become subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order; (2) Borrower is and shall remain
in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(b) the Uniting And Strengthening America By Providing Appropriate Tools
Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001); and
(3) Borrower has not and shall not use all or any part of the proceeds, advances
or other amounts or sums evidenced by this Note, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

(Signatures Begin on the Next Page)

 

4



--------------------------------------------------------------------------------

The undersigned has executed this Note as of the day and year first above
stated.

BORROWER:

 

Alabama National BanCorporation     Witness: By:  

/s/ William E. Matthews, V

   

/s/ Richard Murray, IV

Print Name:   William E. Matthews, V     Print Name:   Richard Murray, IV Title:
  Executive Vice President and Chief Financial Officer      

 

5